Exhibit 10.2

TRADEMARK ASSIGNMENT

 

 

This Trademark Assignment (the “Assignment”) effective as of the 3rd day of
April, 2015, is between Delta Paper Corporation, a Pennsylvania corporation
having an address of 8295 National Highway in Pennsauken, NJ 08110 U.S.A.
(“Assignor”), and Axiom Corp, a Colorado corporation having an address of 380
Vansickle Road, Unit 600, St. Catharines, Ontario, Canada L2S 0B5 (“Assignee”),

 

 

WHEREAS, Assignor owns and is using the following trademark in connection with
the goods identified in the registration (“the Mark”):

 

PAPERNUTS             Reg. No. 3,170,006

 

WHEREAS, through its wholly-owned subsidiary, PaperNuts Corporation, an Ontario
corporation, Assignee desires to acquire the Mark and the registration
associated with the Mark, and the attendant goodwill;


 


NOW, THEREFOR, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, ASSIGNOR HEREBY ASSIGNS AND TRANSFERS TO
ASSIGNEE ALL RIGHTS, TITLE AND INTEREST IN AND TO THE MARK, INCLUDING THE RIGHT
TO PURSUE ACTIONS FOR PAST INFRINGEMENT, TOGETHER WITH THE GOODWILL OF THE
BUSINESS SYMBOLIZED BY THE MARK, AND THE REGISTRATION RELATING THERETO.

 

 

DELTA PAPER CORPORATION

 

 

                                                            Signature: /s/ Jeff
Bergman      

 

Name:  Jeff Bergman

 

Title:    President & COO

 

AXIOM CORP.

 

 

Signature: /s/ Tyler Pearson      

             

             

Name:  Tyler Pearson

 

Title:    CEO

 

 

--------------------------------------------------------------------------------



 

 